Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 16/704,629 filed on 12/5/2019.  
 	Claims 1-12 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5.	Claims 1-12 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-34 of US Patent 8,364,931. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
16/704,629
8,364,931
1. A data storage device, comprising: a memory device, comprising a plurality of memory blocks, each memory block comprising a plurality of pages; and a memory controller, coupled to the memory device and configured to access the memory device, wherein the memory controller is configured to select a predetermined memory device to receive data and accordingly store a plurality of logical addresses in a first mapping table, wherein the memory controller comprises a buffer memory, the first mapping table is stored in the buffer memory to record which logical page the data stored in each physical page of the predetermined memory block is directed to, wherein when the predetermined memory block is full, the memory controller is configured to edit a second mapping table and a third mapping table according to the first mapping table and store the second mapping table and the third mapping table in the memory device, the second mapping table corresponds to a plurality of logical pages and records which memory block and which physical page is data of each logical page stored in, and the third mapping table corresponds to the physical pages of the predetermined memory block and indicates whether each physical page is a valid page or an invalid page.
1. A memory system, comprising: a flash memory; and an interface device coupled between the flash memory and a host, storing a flash translation layer utilizing a block mapping table and a page mapping table to manage a plurality of data blocks and a plurality of log blocks of the flash memory by a page mapping scheme, and utilizing a random write page mapping table independent from the block mapping table and the page mapping table to manage a plurality of random write blocks of the flash memory by a random write mapping scheme.

2. The memory system of claim 1, wherein the block mapping table comprises a data block mapping table and a log block mapping table corresponding to the data block mapping table. 

    3. The memory system of claim 1, wherein the flash translation layer converts one of the data blocks corresponding to a logical block, into a random write block when following access to the logical block is a random single write operation. 

    4. The memory system of claim 3, wherein the flash translation layer determines whether the following access to the logical block is a random single write operation or a sequential data write operation according to access information provided from the host. 


6.	Claims 1-12 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-16 of US Patent Application 16/849,294. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
16/704,629
16/849,294
1. A data storage device, comprising: a memory device, comprising a plurality of memory blocks, each memory block comprising a plurality of pages; and a memory controller, coupled to the memory device and configured to access the memory device, wherein the memory controller is configured to select a predetermined memory device to receive data and accordingly store a plurality of logical addresses in a first mapping table, wherein the memory controller comprises a buffer memory, the first mapping table is stored in the buffer memory to record which logical page the data stored in each physical page of the predetermined memory block is directed to, wherein when the predetermined memory block is full, the memory controller is configured to edit a second mapping table and a third mapping table according to the first mapping table and store the second mapping table and the third mapping table in the memory device, the second mapping table corresponds to a plurality of logical pages and records which memory block and which physical page is data of each logical page stored in, and the third mapping table corresponds to the physical pages of the predetermined memory block and indicates whether each physical page is a valid page or an invalid page.
1. A data storage device, comprising: a memory device, comprising a plurality of memory blocks, each memory block comprising a plurality of physical pages; and a memory controller, coupled to the memory device and configured to access the memory device, wherein the memory controller is configured to select a predetermined memory block to receive data and accordingly record a plurality of logical addresses in a first mapping table, wherein the memory controller comprises a buffer memory, the first mapping table is stored in the buffer memory and records which logical page the data stored in each physical page of the predetermined memory block is directed to, when the predetermined memory block is full, the memory controller is configured to edit a second mapping table or a third mapping table based on the first mapping table, wherein the second mapping table corresponds to a plurality of logical pages and records mapping information of the corresponding logical pages, wherein the memory controller further determines whether the first mapping table has recorded logical addresses of a predetermined number of consecutive logical pages, when the memory controller determines that the first mapping table has not recorded the logical addresses of the predetermined number of consecutive logical pages, the memory controller is configured to edit the second mapping table based on the first mapping table, and when the memory controller determines that the first mapping table has recorded the logical addresses of the predetermined number of consecutive logical pages, the memory controller is configured to skip editing of the second mapping table and edit the third mapping table based on the first mapping table instead, so as to record the mapping information of a predetermined logical page among the predetermined number of consecutive logical pages as representative mapping information in a corresponding field of the third mapping table, wherein the second mapping table comprises a plurality of fields, one field of the second mapping table is configured to record the mapping information of one logical page, the fields of the second mapping table are grouped into a plurality of groups, and the third mapping table is configured to record management information of the groups of the second 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claim 1 recites the limitation “the first mapping table is stored in the buffer memory to record which logical page the data stored in each physical page of the predetermined memory block is directed to.”  There is insufficient antecedent basis for the recited element “the predetermined memory block.” It is noted that claim 1 only recites “select a predetermined memory device to receive data …”, but never recites “a predetermined memory block.” Since the memory device comprises a plurality of memory blocks, it is not clear which memory block of the predetermined memory device is the predetermined memory block.
	Clarifications/corrections are needed.
	Claims 2-6 are rejected by virtue o their dependency rom claim 1.
	Claim 7 suffers from the same deficiency as in claim 1.
	Claims 8-12 are rejected by virtue o their dependency rom claim 7.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiang et al. (US Patent Application Publication 2010/0332732, hereinafter Chiang).
As to claim 1, Chiang teaches A data storage device [as shown in figures 1 and 3], comprising: 
a memory device [figure 1, 220], comprising a plurality of memory blocks, each memory block comprising a plurality of pages [… The flash memory 240 includes a memory cell array that includes a plurality of memory blocks (not shown). Each memory block includes a plurality of pages (not shown) … (¶ 0024)]; and 
a memory controller [flash controller, figure 1, 290], coupled to the memory device and configured to access the memory device [as shown in figure 1], 
wherein the memory controller is configured to select a predetermined memory device to receive data and accordingly store a plurality of logical addresses in a first mapping table [as shown in figure 3; The FTL 330 receives a logical address LA from the file system 320 and translates the received logical address LA into a physical address PA. The physical address PA may be provided to the flash memory 240, and the flash memory 240 may access the memory cells corresponding to the received 
wherein the memory controller comprises a buffer memory [buffer memory, figure 1, 280], the first mapping table is stored in the buffer memory to record which logical page the data stored in each physical page of the predetermined memory block is directed to [the corresponding first table is the block mapping table, figure 3, 331, and figure 5A-1, 331A -- As illustrated in FIG. 3, the FTL 330 comprises a block mapping table 331, a page mapping table 332 which is related to the block mapping table 331, and a random write (RW) page mapping table 333 which is independent from the block mapping table 331 and the page mapping table 332. The block mapping table 331 is used to map a logical block number (LBN) of at least one logic block to a physical block number (PBN) of a physical memory block (i.e., a data block, a log block or space block) … (¶ 0028)],
wherein when the predetermined memory block is full [Another illustrative example of step S420 will be described with reference to FIGS. 5C and 5D. If an eighth access is then requested to write data corresponding to a logical page number LP1 in the logical block having the logical block number LB108 after the fourth access shown in FIG. 5A-3, the FTL 330 determines that the log block having the physical block number PB602 is full and the FTL 330 writes the data corresponding to the logical page number LP1 into the physical page with physical page number PPA2 of the data block having the physical block number PB601 … (¶ 0043)], the memory controller is configured to edit a second mapping table and a third mapping table according to the first mapping table and store the second mapping table and the third mapping table in the memory device the second mapping table corresponds to a plurality of logical pages and records which memory block and which physical page is data of each logical page stored in, and the third mapping table corresponds to the physical pages of the predetermined memory block and indicates whether each physical page is a valid page or an invalid page [the corresponding second table is the page mapping table, figure 3, 332, and figure 5A-1, 332A, and the corresponding third table is the RW page mapping table, figure 3, 333, and figure 5B, 333 -- As illustrated in FIG. 3, the FTL 330 comprises a block mapping table 331, a page mapping table 332 which is related to the block mapping table 331, and a random write (RW) page mapping table 333 which is independent from the block mapping table 331 and the page mapping table 332. The block mapping table 331 is used to map a logical block number (LBN) of at least one logic block to a physical block number (PBN) of a physical memory block (i.e., a data block, a log block or space block) … (¶ 0028); … At this time, the data stored in the physical page having the physical page number PPA1 of the data block having the physical block number PB601, and physical page having the physical page number PPB1 of the log block having the physical block number PB602 becomes invalid … (¶ 0041-0044)].
As to claim 2, Chiang teaches The data storage device as claimed in claim 1, wherein the first mapping table records the logical addresses in a form of an array, an array index of the first mapping table corresponds to a physical page of the predetermined memory block, the second mapping table records a memory block number and a page number that correspond to each logical page in a form of an array, an array index of the second mapping table corresponds to a logical page, the third mapping table records whether each physical page of the predetermined memory block is a valid page or an invalid page in a form of an array, and an array index of the third mapping table corresponds to a physical page of the predetermined memory block [as shown in figures 5A-5G; 6A-6D; As illustrated in FIG. 3, the FTL 330 comprises a block mapping table 331, a page mapping table 332 which is related to the block mapping table 331, and a random write (RW) page mapping table 333 which is independent from the block mapping table 331 and the page mapping table 332. The block mapping table 331 is used to map a logical block number (LBN) of at least one logic block to a physical block number (PBN) of a physical memory block (i.e., a data block, a log block or space block) … (¶ 0028)].
As to claim 3, Chiang teaches The data storage device as claimed in claim 2, wherein when editing the second mapping table, the memory controller is configured to start from a starting array index of the first mapping table to sequentially check the logical addresses recorded in the first mapping table and check the second mapping table to find content recorded in corresponding positions of the second mapping table according to the logical addresses recorded in the first mapping table, and configured to update the content recorded in the second mapping table according to the memory block number of the predetermined memory block and a corresponding array index of the first mapping table [as shown in figures 5A-5G; 6A-6D; Similarly, according to fifth and sixth accesses, data corresponding to a logical page numbers LP3 and LP0 in the logical the logical page numbers LP3 and LP0 are recorded (updated) into the page mapping table 332 … (¶ 0040-0052)].
As to claim 4, Chiang teaches The data storage device as claimed in claim 3, wherein when editing the third mapping table, after updating the content recorded in the second mapping table according to the memory block number of the predetermined memory block and the corresponding array index of the first mapping table, the memory controller is configured to set content of the corresponding array index in the third mapping table as valid [as shown in figures 5A-5G; 6A-6D; Similarly, according to fifth and sixth accesses, data corresponding to a logical page numbers LP3 and LP0 in the logical block having the logical block number LB108 are written into physical page having the physical page numbers PPB2 and PPB3 respectively, and the mapping relationships between the physical pages having the physical page numbers PPB2 and PPB3. Thus, the logical page numbers LP3 and LP0 are recorded (updated) into the page mapping table 332 … (¶ 0040-0052)].
As to claim 5, Chiang teaches The data storage device as claimed in claim 4, wherein when editing the second mapping table and the third mapping table, when the memory controller finds that the memory block number of the predetermined memory block and a first array index have already been recorded in a specific position of the second mapping table when looking up the second mapping table, and the logical address recorded in a second array index of the first mapping table also is directed to the specific position of the second mapping table, the memory controller is configured to update content recorded in the specific position of the second mapping table according to the memory block number of the predetermined memory block and the second array index, set content of the second array index in the third mapping table as valid and set content of the first array index in the third mapping table as invalid [as shown in figures 5A-5G; 6A-6D; Similarly, according to fifth and sixth accesses, data corresponding to a logical page numbers LP3 and LP0 in the logical block having the logical block number LB108 are written into physical page having the physical page numbers PPB2 and PPB3 respectively, and the mapping relationships between the physical pages having the physical page numbers PPB2 and PPB3. Thus, the logical page numbers LP3 and LP0 are recorded (updated) into the page mapping table 332 … (¶ 0040-0052)].
As to claim 6, Chiang teaches The data storage device as claimed in claim 1, wherein the memory controller is further configured to perform a garbage collection procedure to move data stored in one or more valid pages of the predetermined memory block to a target memory block according to the third mapping table [… At this time, if the number of space blocks in the flash memory is insufficient, a merge operation may be performed to generate additional space blocks. That is, a data block and log block(s) assigned to the data block may be converted into space blocks via a merge operation (also called garbage collection) … (¶ 0047-0056)].

As to claim 8, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 10, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.

					Conclusion
8.	Claims 1-12 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
April 11, 2021